 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of the 19th day of
February 2013 between Joseph Rosamilia (“Employee”) and Standard Gold, Inc.,
hereinafter referred to as (“SDGR” or the “Company”), who are hereinafter
sometimes collectively referred to as “the parties” or singularly as a “party.”

 

WITNESSETH

 

WHEREAS, SDGR desires to memorialize the employment of Joseph Rosamilia by SDGR
upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Employment Services. SDGR hereby agrees to employ the Employee as Chief
Financial Officer and Employee hereby accepts such position under the terms and
conditions set forth herein. Employee shall be subject to all the usual and
customary office policies and procedures of the Company as may from time to time
be established for Employees of similar grade and position.

 

2. Duties. Employee shall be retained by SDGR. During the Term of this
Agreement, the Employee shall serve as the Chief Financial Officer of the
Company and may also serve as such for each of its subsidiaries unless otherwise
set forth in corporate documents, employment agreements with other employees or
public filings. Employee shall carry out all assignments as directed by SDGR. In
addition, Employee’s responsibilities include those as a financial planner and
analyst, including preparation of financial statements, reports and disclosure
documents and coordination with any outside accountant or auditor in the
preparation of any regulatory disclosure documents and preparation and analyzing
or preparing budgets for expansions, future projects, acquisitions or research
which may involve handling press and public relations, accounting overseer which
includes review and payment of expense reports and all other expenses and
monitoring income of the Company and its subsidiaries and shall be responsible
for such other duties as are usual and typical for an employee of a company in
similar positions and for the faithful discharge of such different or additional
duties as may be reasonably established by management or the Board of Directors.
Employee shall review all communication the Company has with outside parties
that may affect any and all existing and future investments and funding to the
Company. The Employee shall, if so requested by the Company, also serve with or
without additional compensation, as an officer, director or manager of entities
from time to time directly or indirectly owned or controlled by the Company
(each an “Affiliate,” or collectively, the “Affiliates”).

 

3. Term. The term of the employment shall be for a Three (3) year period
commencing on February 1, 2013 and ending on January 31, 2016 (the “Term”),
unless sooner terminated by the Company or the Employee in accordance with the
terms of this Agreement or pursuant to Section 6 below.

 

1

 

 

4. Extent of Services. The Employee shall devote substantial time, attention and
energy to his duties hereunder and shall use his best efforts to promote the
business of SDGR and/or its subsidiaries during the Term of this Agreement. The
Employee may engage in other activities, such activities including serving on
the Board of Directors of other corporations/organizations, and/or advising
other corporations/organizations in each case to the extent that such activities
do not materially detract from or limit the performance of the Employee’s duties
under this Agreement, or inhibit in any material way the business of SDGR and/or
its subsidiaries. The Employee will engage in no activity, paid or otherwise,
for a competitor of SDGR so long as this Agreement is in effect. Employee may
invest his assets in such manner as will not require any services to be
performed on his part in the operation or affairs of the companies in which such
investments are made, but only if such investments are consistent with this
Agreement. The Employee shall perform all duties in a professional, ethical and
businesslike manner.

 

5. Compensation and Benefits. As compensation for his services hereunder, during
the Term of the Agreement, SDGR agrees:

 

a)To pay Employee Five Thousand Dollars ($5,000.00) per month from February 2013
to April 2013 and Seven Thousand Five Hundred Dollars ($7,500.00) per month from
May 2013 to January 2014. The Parties will negotiate the salary for the
remainder of the Employee’s Term in December 2013.

 

b)To make payments to Employee under Section 5 a) and b) monthly in cash.

 

c)To grant Employee common stock purchase warrants for the purchase of an
aggregate of One Million Five Hundred Thousand (1,500,000) shares of common
stock of the Company (the “Warrants”). The Warrants shall vest quarterly in
increments of One Hundred Twenty-Five Thousand (125,000) shares throughout the
Term of the Agreement. The first vesting shall occur upon the execution of this
Agreement. The exercise price of the Five Hundred Thousand (500,000) warrants
vesting in year One (1) is Twenty Cents ($0.20). The exercise price of the
remaining One Million (1,000,000) warrants vesting in years Two (2) and Three
(3) is Fifty Cents ($0.50). If the Company files a registration statement at any
time while the Warrants are exercisable, the shares purchasable under the
Warrants will be included in such registration statement. The Warrants will be
exercisable for Seven (7) years from the date of this Agreement.

 

d)To pay annual bonuses, if any bonuses are payable during the Term, which shall
be determined by the Company, in its sole discretion, in an amount and upon such
other performance criteria as shall be fixed by the board of directors based
upon the performance of the Employee and the Company during the same period.

 

e)Employee shall be included in any pension plan in effect as of the date of
this Agreement or affected thereafter. Employee’s participation as described in
the sentence immediately preceding shall be in relation to Employee’s annual
compensation as compared to any other individual’s participation based upon his
annual compensation at the time of this Agreement.

 

f)SDGR will reimburse Employee for his direct expenses in connection with his
duties hereunder including, but not limited to, reasonable travel, entertainment
and hotel expenses up to Four Hundred Dollars ($400.00) per month. Any expenses
in excess of Four Hundred Dollars ($400.00) in one month must be pre-approved by
the Company in writing. Employee shall timely provide such receipts and other
documentation of his expenses before any reimbursements will be paid.

 

2

 

 

6. Termination. This Agreement shall be terminated upon the happening of any of
the following:

 

a)at the cessation of SDGR business activities except as a result of a sale or
merger;

 

b)upon the mutual consent of the parties hereto;

 

c)upon the death of Employee;

 

d)the terminatation of this Agreement for any reason or no reason by either
party upon Thirty (30) days prior written notice to the other party. However,
Employee cannot terminate this Agreement during a Restricted Period. A
“Restricted Period” shall mean the Thirty (30) day period immediately preceding
the due date of a quarterly regulatory filing and the Sixty (60) day period
immediately preceding the due date of an annual regulatory filing.

 

7. Covenant not to Compete. Employee hereby covenants and agrees that during the
Term of this Agreement and for a period of One (1) year after termination of
such Agreement hereunder:

 

a)Employee will not in any way, directly or indirectly, solicit, divert, take
away or accept, the business of any of the customers of SDGR during the Term of
this Agreement for the purpose of selling to any such customer any product or
service which was provided or offered by during the Term of this Agreement
hereof; and

 

b)Employee will not directly or indirectly, attempt or seek to cause any of the
foregoing customers of SDGR to refrain from maintaining or acquiring from or
through SDGR any products or services, which were provided or offered by SDGR
during the Term hereof, and will not assist any other person or persons to do
so. Employee agrees that telephonic or written communication by him to any of
the customers described above shall constitute activity by Employee for the
purposes of this Agreement.

 

c)Employee will not in any way, directly or indirectly solicit, divert, take
away or accept the business of any of the suppliers or services providers that
were engaged by SDGR during the Term of this Agreement.

 

d)Employee will not, directly or indirectly, attempt to seek to cause any of the
foregoing suppliers or service providers of SDGR to refrain from selling to,
servicing or supplying SDGR with any product or service which was provided or
offered to SDGR during the Term hereof, and will not assist any other person or
persons to do so. Employee agrees that telephonic or written communication by
him to any of the suppliers or services providers described above shall
constitute activity by Employee for the purposes of this Agreement.

 

3

 

 

8. Non – Disclosure. Employee acknowledges that, in order for Employee to
effectively perform his duties hereunder SDGR will disclose to Employee certain
valuable trade secrets and confidential business information that has been
created, discovered or developed by, or that otherwise has become known to SDGR
as a result of substantial effort, expense and time incurred by SDGR or which
has been assigned or otherwise conveyed. In light of such acknowledgement,
Employee hereby agrees as follows:

 

a)Trade Secrets. Employee hereby acknowledges that certain processes, formulas
and mechanisms used by SDGR in its operation of its business, are not generally
known to the public or to other persons engaged in businesses similar to its
business and, as such constitute its trade secrets. Employee hereby agrees never
to directly or indirectly disclose or use, or assist anyone else in disclosing
or using such trade secrets to any person or entity other than as authorized in
the regular course of the performance of this Agreement.

 

b)Confidential Information. Employee hereby agrees that during the Term of this
Agreement and for a period of One (1) year following termination of such
employment, Employee will not divulge, disclose or make accessible to any person
or entity the following confidential business information of SDGR (i) marketing
plans, strategies and forecasts; (ii) financial statements, budgets, prices,
costs and financial projections; (iii) customer names, addresses and contact
persons; and (iv) suppliers and service providers and the details of their
business agreements.

 

9. Property of SDGR. Employee agrees that upon termination of this Agreement, he
will promptly deliver to SDGR all written and other materials in his possession
or control which contain any of the trade secrets and confidential business
information described in this Agreement and all other property of SDGR in his
possession or control at such time, which was obtained from SDGR or complied or
produced for SDGR during the terms of this Agreement, including, but not limited
to, records, data, plans, programs, program listings, flow charts, record
layouts, computer printouts, magnetic tapes, diskettes, disks, card decks,
letters and customer lists with exception of personal diaries.

 

10. Non-solicitation of Employees. During the Term of this Agreement and for One
(1) year thereafter, Employee shall not hire or solicit for employment directly
or through or on behalf of any party, any persons who are then employees of
SDGR.

 

11. Relations with Third Parties and Representations of the Parties.

 

a)Employee agrees that SDGR may make known to others, either during or
subsequent to the Term of this Agreement, the existence of this Agreement and
the provisions of all or any part hereof.

 

b)Employee represents and warrants that:

 

i)He is not in violation of any term of any employment contract, patent or other
proprietary information disclosure agreement of any other contract, agreement or
any judgment, decree or order of any court or administrative agency relating to
or affecting his right to be retained by SDGR because of the nature of this
business conducted or proposed to be conducted by SDGR or for any other reasons;

 

4

 

 

ii)No such term, judgment, decree or order conflicts with his obligation to use
his best efforts to promote the interests of SDGR nor does the execution and
delivery of this Agreement, nor the carrying on of SDGR business conflict with
any such term, judgment, decrees or order; and

 

iii)Neither he nor any of his affiliates (as that term is defined under the
Securities Act of 1933) are a party to any transaction, agreement or
understanding to which SDGR is also a party except this Agreement or any
agreement executed hereunder, nor does he or any of his affiliates have any
interest in any person or entity with whom SDGR does or intends to do business.

 

c)SDGR hereby makes the following representations in connection with this
Agreement:

 

i)SDGR is a corporation duly organized and validly existing by virtue of the
laws of the state of its incorporation and is in good standing under the laws
thereof.

 

ii)The execution of this Agreement by SDGR and the performance by it of the
covenants and undertakings hereunder have been duly authorized by all requisite
corporate action, and approved by the Board of Directors and SDGR has the
corporate power and authority to enter into this Agreement and perform the
covenants and undertakings to be performed by it hereunder and is under no other
impediment which would adversely affect its ability to consummate or prohibit it
from meeting its obligation hereunder.

 

iii)This Agreement has been duly authorized, executed and delivered by SDGR and
constitutes a valid and legally binding obligation of SDGR enforceable in
accordance with its terms.

 

12. Remedies, Survival, and Severability.

 

a)SDGR and Employee agree that in the event of breach of any of the covenants,
agreements or obligations under Sections 4, 7, 8, 9, 10 and 11 thereof, remedies
at law would be inadequate and either party may seek injunctive relief as well
as damages.

 

b)The covenants, agreements, representations, warranties and obligations
contained in Sections 4, 7, 8, 9, 10 and 11 hereof shall survive the termination
of this Agreement for the periods herein set forth.

 

c)Each of the covenants, agreements and obligations contained in Sections 4, 7,
8, 9, 10 and 11 hereof shall be independent and severable from the others and
should any be for any reason held illegal, invalid or unenforceable in whole or
in part, said illegality, invalidity or unenforceability shall not affect the
other covenants, agreements and obligations in said Sections.

 

d)In the enforcement of their rights hereunder, SDGR and Employee shall return
all of their rights under law or in equity to enforce the obligations of the
other party hereunder or otherwise, and to seek relief for the acts of the other
party subject to the terms of this Agreement.

 

5

 

 

13. Miscellaneous.

 

a)This Agreement embodies the entire agreement of the parties hereto relating to
the subject matter hereof. No amendment, modification, waiver or attempted
waiver of this Agreement or any part hereof shall be valid or binding unless
made in writing and signed by both parties.

 

b)The validity and effect of this Agreement shall be governed by and construed
and enforced in accordance with the laws of New York. The parties hereto
irrevocably accept and submit to the exclusive jurisdiction of any State or
Federal Court of record located in New York County, New York, in any action or
proceeding out of or relating to the enforcement of its obligations hereunder.

 

c)Any notice required or permitted to be given pursuant to this Agreement shall
be sufficiently given when delivered or if sent by Certified mail postage
prepaid, return receipt requested, on the third day after such mailing, to the
following address:

 

If to Standard Gold, Inc.:

 

611 Walnut Street

Gadsden, Alabama 35901

 

With a copy to Standard Gold’s counsel:

 

Brinen & Associates, LLC

7 Dey Street, Suite 1503

New York, New York 10007

 

If to Employee:

 

At the address set forth on the signature page

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties pursuant to the terms of this section.

 

d)This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be original, but all of which together shall constitute one
and the same instrument.

 

e)The headings of the sections and subsections hereof have been inserted as a
matter of convenience and shall not be used in the interpretation of any
provisions of this Agreement.

 

6

 

 

f)The failure of either party hereto in any one or more instances to insist upon
the performance of any of the terms or conditions of this Agreement, or to
exercise any rights or privileges conferred in this Agreement or the waiver by
either party of any breach of any of the terms, covenants or conditions of this
Agreement shall not be construed as thereafter waiving any such terms,
conditions, rights, privileges or covenants, and the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred.

 

g)Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. Further, to the extent that any term or provision hereof is
deemed invalid, void or otherwise unenforceable, but may be made enforceable by
amendment thereto, the parties agree that such amendment may be made so that the
same shall, nevertheless, be enforceable to the fullest extent permissible under
the laws and public policies applied in any such jurisdiction in which
enforcement is sought.

 

[SIGNATURE PAGE TO FOLLOW]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
seals as of the date and year first written above.

 

The Company:   The Employee: Standard Gold, Inc.   Joseph Rosamilia          
By: /s/ Sharon Ullman   By: /s/ Joseph Rosamilia           Name: Sharon Ullman  
Address:             Title: Chief Executive Officer      

 

 

8

 

 

Addendum to Employment Agreement

 

This Addendum (“Addendum”) is executed as of April 1, 2014 to supplement and
correct the February 19, 2013 Employment Agreement (“Employment Agreement”)
executed between Joseph Rosamilia (the “Employee”) and Standard Metals
Processing, Inc. (the “Company”) (formerly known as Standard Gold Holdings,
Inc.). The parties agree as follows:

 

Section 5 c) shall be amended to cancel One Million (1,000,000) of the One
Million Five Hundred Thousand (1,500,000) common stock purchase warrants
(“Warrants”) vesting in years Two (2) and Three (3). All Warrants under the
Employment Agreement have vested.

 

The Parties also agree that the Warrants granted under the Employment Agreement
are compensatory. All Warrants granted under the Employment Agreement expire on
February 19, 2020.

 

The Five Hundred Thousand (500,000) Warrants granted under the Employment
Agreement may not be canceled or amended without the written consent of both
parties hereto.

 

All other terms of the Employment Agreement shall remain unchanged and in
effect.

 

Employee:   Joseph Rosamilia         By: /s/ Joseph Rosamilia       The Company:
  Standard Metals Processing, Inc.         By: /s/ Tina Gregerson   Tina
Gregerson   Compensation Committee Chairwoman         By: /s/ Sharon Ullman  
Sharon L. Ullman   Compensation Committee Member         By: /s/ Michael
Markiewicz   Michael Markiewicz   Compensation Committee Member  

 

9

 

